DISMISS and Opinion Filed June 28, 2022




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00069-CV

                       RENESHA O. GRIFFIN, Appellant
                                   V.
                        ESTELLE VILLAGE, Appellee

                On Appeal from the County Court at Law No. 2
                            Dallas County, Texas
                    Trial Court Cause No. CC-21-03882-B

                        MEMORANDUM OPINION
          Before Chief Justice Burns, Justice Molberg, and Justice Smith
                             Opinion by Justice Smith
      The clerk’s record in this case is overdue. By letter dated May 27, 2022, we

informed appellant the clerk’s record had not been filed because appellant had not

paid for the clerk’s record. We directed appellant to provide, within ten days,

verification she had either paid for or made arrangements to pay for the record or

was entitled to proceed without payment of costs. We cautioned appellant that

failure to do so would result in the dismissal of this appeal without further notice.

To date, appellant has not provided the required documentation, nor otherwise

corresponded with the Court regarding the status of this appeal.
     Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                          /Craig Smith/
                                          CRAIG SMITH
                                          JUSTICE


220069F.P05




                                       –2–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

RENESHA O. GRIFFIN, Appellant                On Appeal from the County Court at
                                             Law No. 2, Dallas County, Texas
No. 05-22-00069-CV          V.               Trial Court Cause No. CC-21-03882-
                                             B.
ESTELLE VILLAGE, Appellee                    Opinion delivered by Justice Smith.
                                             Chief Justice Burns and Justice
                                             Molberg participating.

    In accordance with this Court’s opinion of this date, this appeal is
DISMISSED.


Judgment entered June 28, 2022




                                       –3–